PER CURIAM.
Judge Harold Johnson appeals from the permanent writ of prohibition entered by the circuit court prohibiting the appellant or any other county judge from trying James Arnett on DUI charges and discharging Arnett on speedy trial grounds.1 We reverse.
The effect of the writ is to deny the state the right to try Arnett within the 10 day “window” period allowed by Rule 3.191(i)(3), Florida Rules of Criminal Procedure before Arnett may be discharged pursuant to the speedy trial rule.
On remand, the circuit court is directed to remand to the county court for further proceedings consistent with this opinion.
REVERSED and REMANDED.
GOSHORN, C.J., and COBB and DIAMANTIS, JJ., concur.

. Fla.R.Crim.P. -3.191.